Mr. Justice Waterman delivered the opinion of the Court. Appellants wholly failed to show that they were the procuring cause of the sale to Mr. Eosenberg. Appellees did not sell the property to the syndicate to which Mr. Eosenberg turned the property over. The dealings of appellees in the matter of the final sale of the property were with Hr. Eosenberg and with nobody else. Appellants themselves never made any effort to sell to Mr. Eosenberg, and had no communication directly or indirectly with him. The nearest appellants came to having induced Mr. Eosenberg to become the purchaser, is that they did have negotiations with several gentlemen for the purchase of this property, among whom was Mr. Strauss, a cousin of Mr. Eosenberg. Mr. Strauss, of his own accord, and not by direction or procurement of appellants, spoke to Mr. Eosenberg about purchasing, and about the formation of a syndicate to take the property off from his, Eosenberg’s, hands, in case he did purchase. Mr. Eosenberg then went to appellees, and as is indisputably the case, negotiating entirely for himself, and so informing appellees, bought the property of them for $56,000. That Mr. Eosenberg in so doing was acting, as he himself says, entirely for himself, is manifest from the fact that he did not give to any of the persons who formed the syndicate the benefit of his purchase, and that they did not claim that they were ■ entitled to such benefit, but voluntarily and. without objection, paid him $60,000 for what he,, to their knowledge, had purchased for $56,000. If, under the circumstances of this case, appellants are entitled to compensation from appellees, because for his own purposes, Mr. Strauss, to whom appellants had spoken, but who was in no way or wise an agent of appellants, called the attention of Mr. Eosenberg to this property and he purchased it, then appellants would be entitled to such commission if Mr. Strauss had spoken to Mr. A, Mr. A to Mr. B, Mr. B to Mr. 0, and so on through an hundred of individuals, until in the transmission of intelligence from mouth to mouth and neighborhood to neighborhood, some one who was willing to, and did buy, learned that the property was for sale. The syndicate to which Mr. Eosenberg sold the property was not made up of the same persons with whom appellants had negotiations, although some of the persons to whom appellants presented the property, became members of the syndicate that purchased from Mr. Rosenberg. The only sale made by appellees was to Mr. Rosenberg; it is half of the commissions received by appellees for making such sale, that appellants claim. Mr. Strauss, for his own purposes, called Mr. Rosenberg’s attention to the property; Mr. Strauss went to appellees and took care to secure from them a promise of a commission if he, Strauss, sold the property; he in no way acted for appellants. It is the proximate cause of which the law takes notice, and not the causa causarum. To take notice of a cause of causes were infinite and would lead to endless confusion.' “Injure non remota causa sed próxima spectaturP Although this maxim is most frequently applied in cases of insurance and in actions of tort, as a principle it may be considered in any case wherein the efficient, promoting cause of a result is to be ascertained. The proximate cause of an act is that which produces it without the interposition of an independent agency not the probable result of the first cause. Marble v. City of Worcester, 4 Gray (Mass.), 395. In Scott v. Shephard, Smith’s Leading Cases, 549, 2 Blackstone, 892, the throwing off of the squib by every person upon whom it fell, was a probable result of its being thrown upon a crowd of people. In the present case it was not probable that Strauss would, for his own purposes, and of . his unsought volition, present the property to Rosenberg. ° Between all that appellants did and the purchase by Rosenberg, there intervened an entirely independent agency, viz., the determination of Strauss to call the attention of Rosenberg to the property, as well as to get, if he could, a commission for selling it to Rosenberg. Apparently, after those to whom appellant had spoken had given up the thought of purchasing, and appellant the endeavor to sell to them, Rosenberg was approached by Strauss, and, without any communication with appellants, bought the property for his own use. It is undoubtedly the rule that if a broker be the procuring cause of a sale, he is entitled to compensation; but he must be the procuring cause, and not merely a cause of causes, some of which°were neither the necessary or probable result of what he did. The judgment of the Circuit Court is affirmed.